Order entered February 11, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01389-CV

              ROBERT WEBB AND RKW FAMILY FARM, LP, Appellants

                                             V.

                      ERIC AND DENISE TOMBAUGH, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-0180-2011

                                         ORDER
       Before the Court is appellants’ January 28, 2015, motion to reinstate the appeal. On

February 17, 2012, we abated this appeal due to the bankruptcy petition filed by appellants.

Attached to appellants’ motion to reinstate is the May 19, 2014, order from the United States

Bankruptcy Court for the Eastern District of Texas terminating the stay. Accordingly, we

GRANT the motion and REINSTATE this appeal. See TEX. R. APP. P. 8.3(a). Appellants’ brief

is due no later than THIRTY DAYS from the date of this Order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE